Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(a) claims 8, 9, and 10 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claim 1 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claim 2 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claims 2, 4, and 7 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claim 3 have been fully considered and are moot in light of the recent amendments to the claims.  

Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claims 2, 4, and 7 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claim 11 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claim 12 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claim 13 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claims 14, 15, 16, and 17 have been fully considered and are moot in light of the recent amendments to the claims.  
Applicant’s arguments, see page 6, filed 11/22/2021, with respect to 35 U.S.C 112(b) claim 14 have been fully considered and are moot in light of the recent amendments to the claims.  

Applicant’s arguments, see pages 6 to 8, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1-5 and 12-17 under 35 U.S.C 102 have been fully considered but are moot in light of the amendment.
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The rejections of claims 6-11 under 35 U.S.C 103 are not persuasive because the apparatus of Ohno'377 solves the same problem of the instant application.  Recitation of “a gas supply device” is arbitrary because the prior art cited is carries a gas and a powder and is therefore considered a gas supply device. Therefore, the prior art cited teaches the limitations cited below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation "channel lengths".  There is insufficient antecedent basis for this limitation in the claim.  A channel length is undefined as to which channel or if it refers to the length of the gas channel system in claim 6.
Claims 1-13 and 18-20 are also rejected due to their dependence to one or more of the above rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 5, 12, 13, 14, 15, 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170266675A1 OHNO (hereinafter “OHNO”) in view of US8901453B2 Miyagi (hereinafter “Miyagi”). 
Regarding claim 1, OHNO teaches, A gas supply device for a laser machining head (The present invention relates to a processing nozzle which irradiates a process surface with light, and performs shaping by ejecting a fluid containing a processing material to the irradiated portion, par. 1)  for providing a gas flow (par. 66 teaches a powder flow being isotropically supplied which is analogous to the flow being homogenous, furthermore, the powder flow of OHNO consists of gas and powder as described in par. 45, therefore the gas being supplied in OHNO is meant to be homogenous), comprising: a gas inlet (par. 59 teaches flow inlets of branch paths 102A, 102B and 103 into the nozzle housing 140); a shared volume (nozzle housing 140) for superimposing a laser beam and the gas flow (par. 64 teaches the gas flow, powder flow in OHNO, in nozzle housing 140 being isotropic with the beam path 160 meaning the nozzle housing is meant to guide the gas flow/powder flow to the laser via the nozzle housing which is analogous to superimposing), the shared volume having a first end with an exit opening (ejection port 141) for providing the gas flow (par. 52) .  OHNO does not teach a gas channel system having a plurality of gas channels and at least two branching points, which are arranged consecutively along one of the branching points into at least two second gas channels, wherein each of the at least two second gas channels are each split into at least two third gas channels at a second one of the branching points, and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume; whereby the gas channel system provides a homogenous gas flow.  Miyagi teaches, a gas channel system (abstract) having a plurality of gas channels (fig. 2a and supplemental-gas supply channels 131,  branches 134 a and 135 a, a branch valve 150, branches 152 and 153, a branch valve 151, and a shutoff valve 155) and at least two branching points (a branch valve 151, supplemental-gas inlet 138 a, a supplemental-gas inlet 138 b) which are arranged consecutively along a flow path from the gas inlet to the shared volume (fig. 3 and fig. 2a), wherein a first gas channel (branches 134 a and 135 a are analogous to a first gas channel) connected to the gas inlet (column 6 lines 18 to 31) is split at a first one of the branching points into at least two second gas channels (column 6 lines 4 to 65; fig. 2a; supplemental-gas inlet 138 a, a supplemental-gas inlet 138 b), wherein each of the at least two second gas channels are each split into at least two third gas channels at a second one of the branching points (fig. 2a and supplemental-gas supply channels 131,  branches 134 a and 135 a, a branch valve 150, branches 152 and 153, a branch valve 151, and a shutoff valve 155), and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume (column 6 lines 4 to 65, it is obvious that the shared volume of OHNO can be combined with the apparatus of Miyagi); whereby the gas channel system provides a homogenous gas flow (column 10 lines .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO reference, to include a gas channel system having a plurality of gas channels and at least two branching points, which are arranged consecutively along one of the branching points into at least two second gas channels, wherein each of the at least two second gas channels [[that]] are each split into at least two third gas channels at a second one of the branching points, and wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume; whereby the gas channel system provides a homogenous gas flow, as suggested and taught by Miyagi, for the purpose of providing a means so that the amount of the powder supplied to the processed region can be stabilized (column 10 lines 18 to 20).
Regarding claim 2, OHNO teaches, wherein paths are formed in said gas channel system, each path extends from said gas inlet to said at least one outlet opening, and lengths of said paths are the same (par. 47 teaches the three branching paths of OHNO having the same lengths).  
Regarding claim 3, OHNO teaches, wherein said gas channels are shaped as bores (par. 47 and fig. 3 teach the branch paths having a pipe-shape which is analogous to a bore because Merriam-Webster dictionary defines a bore as “the long usually cylindrical hollow part of something (such as a tube or gun barrel)” and therefore, a pipe is a bore type structure).  
Regarding claim 4, Miyagi teaches, wherein said gas channel system is symmetrical to a plane which is parallel to an optical axis of said laser machining head and which extends through said gas inlet (fig. 1; column 4 lines 43 to 62).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO reference, such that wherein said gas channel system is symmetrical to a plane which is parallel to an optical axis of said laser machining head and which extends through said gas inlet, as suggested and taught by Miyagi, for the purpose of providing an advantageous means for powder flows 4 discharged from the powder supply nozzles 111 are supplied to the laser spot 14 in such a manner that the powder flows 4 join 55 together on the optical axis of the laser light (column 10 lines 52 to 55).
Regarding claim 5, Miyagi teaches, wherein said plane is a central plane of said gas supply device (Miyagi teaches optical axis of the laser light which is analogous to a central plane as at the positions of generatrix lines on a circular cone having as the axis the optical axis of the laser light column 10 lines 56 to 62).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO reference, such that wherein said plane is a central plane of said gas supply device, as suggested and taught by Miyagi, for the purpose of providing an advantageous means for powder flows 4 discharged from the powder supply nozzles 111 are supplied to the laser spot 14 in such a manner that the powder flows 4 join 55 together on the optical axis of the laser light (column 10 lines 52 to 55).
Regarding claim 12, OHNO teaches, wherein one of the gas channels of said gas channel system branches at each branching point into two or more subsequent gas channels (par. 47 teaches how branching portion 110 has three branch paths coming from it, these are 102A, 102B, and 103).  
wherein said gas supply device forms part of said laser machining head (par. 81 to par. 93 teach embodiment three that discloses an optical machining apparatus 800 that encompasses the processing nozzle 100 in the previous embodiments and the use of the machine and nozzle according to OHNO; Fig. 8 also shows the processing nozzle 100 attached to a processing head 808, light transmitter 815 and light source 801; processing head 808).  
Regarding claim 14, OHNO teaches, A laser machining head (The present invention relates to a processing nozzle which irradiates a process surface with light, and performs shaping by ejecting a fluid containing a processing material to the irradiated portion, par. 1)  comprising: a laser device for providing a laser beam (light source 801; par. 84 teaches a laser beam; par. 64 teaches the gas flow, powder flow in OHNO, in nozzle housing 140 being isotropic with the beam path 160 meaning the nozzle housing is meant to guide the gas flow/powder flow to the laser via the nozzle housing which is analogous to superimposing); and a gas supply device (The present invention relates to a processing nozzle which irradiates a process surface with light, and performs shaping by ejecting a fluid containing a processing material to the irradiated portion, par. 1) wherein the gas supply device comprises: a gas inlet (par. 59 teaches flow inlets of branch paths 102A, 102B and 103 into the nozzle housing 140); a shared volume (nozzle housing 140) for superimposing a laser beam and the gas flow (par. 64 teaches the gas flow, powder flow in OHNO, in nozzle housing 140 being isotropic with the beam path 160 meaning the nozzle housing is meant to guide the gas flow/powder flow to the laser via the nozzle housing which is analogous to superimposing); an exit opening (ejection port 141) at a first end of said shared volume (par. 52; fig. 1A; fig. 1B; fig. 2) for providing the gas flow (par. 52).  OHNO does not teach and a gas channel system having a plurality of gas channels and at least two branching points, which are arranged consecutively along a flow path from a gas inlet to the shared volume, wherein a first gas channel connected to the gas inlet is split at a first one of the branching points into at least two second gas channels that are each split into at least two third gas channels at a second one of the branching points, wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume.  Miyagi teaches, and a gas channel system (abstract) having a plurality of gas channels (fig. 2a and supplemental-gas supply channels 131,  branches 134 a and 135 a, a branch valve 150, branches 152 and 153, a branch valve 151, and a shutoff valve 155) and at least two branching points (a branch valve 151, supplemental-gas inlet 138 a, a supplemental-gas inlet 138 b), which are arranged consecutively along a flow path from a gas inlet to the shared volume (fig. 3 and fig. 2a), wherein a first gas channel (branches 134 a and 135 a are analogous to a first gas channel) connected to the gas inlet (column 6 lines 18 to 31) is split at a first one of the branching points into at least two second gas channels (column 6 lines 4 to 65; fig. 2a; supplemental-gas inlet 138 a, a supplemental-gas inlet 138 b) that are each split into at least two third gas channels at a second one of the branching points (fig. 2a and supplemental-gas supply channels 131,  branches 134 a and 135 a, a branch valve 150, branches 152 and 153, a branch valve 151, and a shutoff valve 155), wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume (column 6 lines 4 to 65, it is obvious that the shared volume of OHNO can be combined with the apparatus of Miyagi).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO reference, to include and a gas channel system having a plurality of gas channels and at least two branching points, which are arranged consecutively along a flow path from a gas inlet to the shared volume, wherein a first gas channel connected to the gas inlet is split at a first one of the branching points into at least two second gas channels that are each split into at least two third gas channels at a second one of the branching points, wherein the plurality of gas channels connect the gas inlet with at least one outlet opening at the shared volume, as suggested and taught by Miyagi, as suggested and taught by Miyagi, for the purpose of providing a means so that the amount of the powder supplied to the processed region can be stabilized (column 10 lines 18 to 20).
Regarding claim 15, OHNO teaches, further comprising an optical element (optical machining apparatus 800, light source 801, and light transmitter 815), wherein said shared volume (nozzle housing 140) of said gas supply device (processing nozzle 100) is arranged between said optical element and a nozzle opening of said laser machining head (fig. 8 and par. 88 teach The processing nozzle 100 is attached downstream of the condensing device and processing head 808 which is obvious to indicate that processing nozzle’s ejection pot 141 is also downstream and therefore the shared volume of the nozzle housing 140 is arranged between the processing head 808 and ejection port 141).  
Regarding claim 16, OHNO teaches, further comprising an optical element, wherein said shared volume is arranged directly next to said optical element and said at least one outlet opening is oriented at an angle between 0 and 90 with respect to said optical element (figures 1a and 1b show the inlets of the branch paths 102A, 102B and 103 as being perpendicular, or at 90 degrees, to the central axis 180, of which central axis 180 is also the direction of beam path 160).  
Regarding claim 17, OHNO teaches wherein said gas inlet of said gas supply device is the only gas inlet for a cutting gas on said laser machining head (par. 59 teaches flow inlets .  
Regarding claim 18, Miyagi teaches, wherein said gas channel system is symmetrical to a plane (Miyagi teaches optical axis of the laser light which is analogous to a central plane as at the positions of generatrix lines on a circular cone having as the axis the optical axis of the laser light column 10 lines 56 to 62) which is a symmetry plane of said shared volume (fig. 1; column 4 lines 43 to 62).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO reference, to include wherein said gas channel system is symmetrical to a plane which is a symmetry plane of said shared volume, as suggested and taught by Miyagi, as suggested and taught by Miyagi, for the purpose of providing an advantageous means for powder flows 4 discharged from the powder supply nozzles 111 are supplied to the laser spot 14 in such a manner that the powder flows 4 join 55 together on the optical axis of the laser light (column 10 lines 52 to 55).
Regarding claim 19, Miyagi teaches, wherein said plane is a central plane through one of the branching points of said gas channel system (Miyagi teaches optical axis of the laser light which is analogous to a central plane as at the positions of generatrix lines on a circular cone having as the axis the optical axis of the laser light column 10 lines 56 to 62).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO reference, such that wherein said plane is a central plane through one of the branching points of said gas channel system, as suggested and taught by Miyagi, for the purpose of providing an advantageous means for powder flows 4 .

Claim 6, 7, 8, 9, 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170266675A1 OHNO (hereinafter “OHNO”) in view of US8901453B2 Miyagi (hereinafter “Miyagi”) in view of US 20170259377 A1 OHNO (hereinafter “OHNO9377”). 
Regarding claim 6, OHNO and Miyagi do not teach wherein an accumulation volume is arranged between said gas channels and said at least one outlet opening at said shared volume.  OHNO9377 teaches, wherein an accumulation volume is arranged between said gas channels and said at least one outlet opening at said shared volume.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO and Miyagi references, such that wherein an accumulation volume (buffer tank 143 par. 36) is arranged between said gas channels and said at least one outlet opening at said shared volume (par. 38 and fig.2 teach that the fluid flows from the branch passage ports 141, which are analogous to an outlet opening, that the fluid then flows to slit 103, where par. 34 and fig. 2 teach slit 103 to be coaxially arranged around inner core 101 and that slit 103 is betw2een inner core 101 and outer core 102 thereby making it analogous to the shared volume of the instant application), as suggested and taught by OHNO9377, for the purpose of providing a way to advantageously allow for the flow velocity of the powder flow 170 decreases (par. 44).
wherein channel lengths from said gas inlet to said accumulation volume are each the same (fig.2 shows a plurality of passage ports 141 arranged rotationally symmetrical about central axis 180 according to par. 41, and in fig.2, the lengths of passage ports 141 are shown to be identical in length and width).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO and Miyagi references, such that wherein channel lengths from said gas inlet to said accumulation volume are each the same, as suggested and taught by OHNO9377, for the purpose of providing the advantage to allow for the powder flow 170 is isotropically equally branched with respect to the central axis 180 (par. 41). 
Regarding claim 8, OHNO9377 teaches further comprising a element arranged such that the gas flow is guided from said gas channel system via said element (in OHNO9377 the buffer tank 143 and passage ports 141 function as a rectifying means because according to par. 44 to function as a means to allow the flow velocity of the powder flow 170 decreases and par. 44 further teaches the buffer tank and time in the buffer tank allowing the powder flow 170 to naturally diffuse) into said shared volume (par. 38 and fig.2 teach that the fluid flows from the branch passage ports 141, which are analogous to an outlet opening, that the fluid then flows to slit 103, where par. 34 and fig. 2 teach slit 103 to be coaxially arranged around inner core 101 and that slit 103 is betw2een inner core 101 and outer core 102 thereby making it analogous to the shared volume of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO and Miyagi references, such that further comprising an element arranged such that the gas flow is guided from said gas channel system via said element into said shared volume, as suggested and taught by OHNO9377, for the purpose of providing a way to advantageously allow for the flow velocity of the powder flow 170 decreases (par. 44).
Regarding claim 9, OHNO9377 teaches wherein said element is selected from a group consisting of bundles of tubes, sieves, fins, honeycomb elements and calming sections (in OHNO9377 the buffer tank 143 and passage ports 141 function as a rectifying means because according to par. 44 to function as a means to allow the flow velocity of the powder flow 170 decreases and par. 44 further teaches the buffer tank and time in the buffer tank allowing the powder flow 170 to naturally diffuse which is analogous rectifying and is also analogous to a calming section, OHNO9377 further discloses a plurality of passage ports 141 that allow powder flow into buffer tank 143 which is analogous to being a sieve or bundle of tubes).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO and Miyagi references, to include wherein said element is selected from a group consisting of bundles of tubes, sieves, fins, honeycomb elements and calming sections, as suggested and taught by OHNO9377, for the purpose of providing a means to advantageously allow the concentration unevenness of the powder in the powder flow 170 can be reduced by isotropically naturally diffusing the powder flow 170 (par. 43).
Regarding claim 10, OHNO9377 teaches wherein said element comprises a plurality of calming sections distributed symmetrically around a periphery of said shared volume (figures 1 and 2 show the buffer tank 143 being coaxially arranged in the processing nozzle 100; in OHNO9377 the buffer tank 143 and passage ports 141 function as calming sections because according to par. 44 they function as a means to allow the flow velocity of the powder flow 170 to decrease and par. 44 further teaches the buffer tank and time in the buffer tank allowing the wherein said element comprises a plurality of calming sections distributed symmetrically around a periphery of said shared volume, as suggested and taught by OHNO9377, for the purpose of providing a means to advantageously allow the concentration unevenness of the powder in the powder flow 170 can be reduced by isotropically naturally diffusing the powder flow 170 (par. 43).
Regarding claim 11, OHNO9377 teaches, wherein said element comprises between 4 and 24, inclusive, calming sections (par. 41 teaches the number of passage ports to be eight in the embodiment shown in fig. 2 and further teaches that the number of ports is not limited to 8 but may also be two, four, or sixteen which falls into the ranges disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the OHNO and Miyagi references, such that wherein said element comprises between 4 and 24, inclusive, calming sections, as suggested and taught by OHNO9377, for the purpose of providing a means to advantageously allow the powder flow 170 is isotropically equally branched with respect to the central axis 180 (par. 41). 
Regarding claim 20, OHNO, Miyagi, and OHNO9377 disclose the claimed invention except for wherein said calming sections have a ratio D/L of section diameter D to section length L between 0.05 and 0.3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to achieve an optimal diameter to length ratio, since it has been held that discovering an optimum value of an art recognized result wherein said calming sections have a ratio D/L of section diameter D to section length L between 0.05 and 0.3 for the purpose of increasing or decreasing flow rates as OHNO9377 suggests in paragraph 44 where buffer tank 143 is provided as a wide space and flow inlet 142 is a narrow space, thereby indicating that there is a difference in size that allows for the advantage of the concentration unevenness of the powder contained in the powder flow 170 can further be reduced, and the occurrence of turbulence can also be suppressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            /JOEL M ATTEY/Primary Examiner, Art Unit 3763